IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DARRYL M. KOCH AND KIM T. NOLL,  : No. 59 WAL 2019
                                 :
               Petitioners       :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
          v.                     :
                                 :
                                 :
ANDREW T. COSCIA AND KATHLEEN M. :
COSCIA,                          :
                                 :
               Respondents       :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of July, 2019, the Petition for Allowance of Appeal is

DENIED.